Citation Nr: 0629334	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-26 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for depression claimed 
as secondary to service-connected disabilities.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a chest disability, 
to include respiratory disability.

4.  Entitlement to a rating in excess of 10 percent for 
plantar fascitis.


REPRESENTATION

Appellant represented by:	Keith D. Synder, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant, A.T.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran (appellant) served on active duty from August 
1978 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In September 2004, the Board denied the issues listed on the 
first page of this decision, and remanded others to the RO 
for further development.  The veteran appealed the denials to 
the United States Court of Appeals for Veterans Claims 
(Court), and in a May 2006 Order the Court granted a joint 
motion of the parties to remand the issues to the Board for 
compliance with the instructions therein.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The record shows that the veteran is receiving benefits from 
the Social Security Administration (SSA).  VA has not 
attempted to retrieve these records.  The Court has indicated 
that medical records upon which an award of SSA benefits has 
been predicated are relevant to VA claims for service 
connection.  Murincsak v. Derwinski, 2 Vet. App. 363, 369 
(1992).  Further, the duty to assist emphasizes the need for 
VA to obtain records from other Government agencies.  38 
U.S.C.A. § 5103 (West 2002).  The RO must attempt to obtain 
these records.

The veteran seeks an increased evaluation for her service-
connected plantar fascitis currently rated as 10 percent 
disabling.  She was last evaluated for this disability in 
February 2002, and a more current examination is necessary to 
evaluate the disability.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran seeks service connection for depression as 
secondary to service connected disability.  In February 2002 
a VA examiner noted that the veteran reported being very 
depressed about her medical problems.  The veteran is 
service-connected for bilateral plantar fascitis, left 
pectoral muscle strain and Raynaud's syndrome.  She also has 
several non service-connected medical disorders.  The record 
shows that a VA examiner noted in a December 2003 that the 
veteran has CREST syndrome and that the veteran's mood-
anxiety disturbance could be explained as an etiological 
relationship between her medical condition and a recurrent 
depressive disorder.  The Board finds that an opinion 
regarding the etiology of the veteran's depression is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Secure and associate with the 
claims file all VA outpatient treatment 
records for the veteran dated from 2004 
to the present.  Obtain from the Social 
Security Administration the decision 
and records pertinent to the veteran's 
claim for Social Security disability 
benefits, including the medical records 
relied upon concerning that claim, and 
associate them with the claims file.  
2.  Schedule the veteran for a podiatry 
examination to evaluate her bilateral 
plantar fascitis.  The claims file and a 
copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner should indicate whether the 
veteran's bilateral foot disability is 
manifested by the following: (a) 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
swelling on use, or characteristic 
callosities; or (b) marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
severe spasm of the tendo Achilles on 
manipulation, none of which can be 
improved by orthopedic shoes or 
appliances.  All opinions and conclusions 
must be supported by complete rationale.  

3.  Schedule the veteran for a 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner should note the etiology of any 
psychiatric disorder diagnosed to include 
an opinion with complete rationale as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any currently diagnosed psychiatric 
disorder is due to or aggravated by any 
service-connected disability.  All 
opinions and conclusions must be 
supported by complete rationale.  

4.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought on 
appeal is not granted, the veteran should 
be provided a SSOC on the issue and 
afforded an appropriate opportunity to 
respond.  The veteran should also be 
informed of the information and evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal as noted by The United States 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran and her 
representative should then be given an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


